389 F.2d 731
William S. DURHAM, Administrator of, and T. T. Lawson, Ancillary Administrator of, the Estate of Cynthia Anna Durham, Deceased, Appellees,v.Michael F. FITZHARRIS, Appellant.
No. 11669.
United States Court of Appeals Fourth Circuit.
Argued January 12, 1968.
Decided January 26, 1968.

S. D. Roberts Moore and Fielding L. Logan, Jr., Roanoke, Va. (Gentry, Locke, Rakes & Moore, Roanoke, Va., on brief) for appellant.
John L. Walker, Jr., Roanoke, Va., and Julius W. McKay, Columbia, S. C. (Woods, Rogers, Muse, Walker & Thornton, Roanoke, Va., McKay, McKay, Black & Walker, Columbia, S. C., David C. Bryan, Jr., and Bryan, Crosby, Bates & Able, Cayce, S. C., on brief) for appellees.
Before WINTER and CRAVEN, Circuit Judges, and KELLAM, District Judge.
PER CURIAM:


1
In this appeal, the findings of the district judge, to whom the case was submitted by stipulation when the jury was unable to agree, that the named defendant was the driver of the car at the time that the plaintiffs' decedent lost her life, and that he was grossly negligent in its operation, are attacked as "clearly erroneous." Though largely circumstantial, there was sufficient evidence to support them.

The judgment of the district court is

2
Affirmed.